DETAILED ACTION
	Claims 1-18 and 21-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Objections
Claims 1-2, 4, 6-8, 10, 13-15, 17-18, and 21-27 are objected to because of the following informalities:  “…the mandrel…” should read as “…the tubular mandrel…”. Appropriate correction is required.

Claims 8 is objected to because of the following informalities:  “…which an adhesive bond formed between the sleeve and the surface…” should read as “…which the adhesive bond formed between the sleeve and the surface…”. Appropriate correction is required.

Claims 11 is objected to because of the following informalities:  “…in which the sleeve is bonded to the surface by an adhesive…” should read as “…in which the sleeve is bonded to the surface by the adhesive…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites “…in which the sleeve is bonded to the surface by an adhesive”. However, the parent claim 8 recites “…a setting rod releasably secured relative to the mandrel by a sleeve adhesively bonded to a surface…” and “…an adhesive bond formed between the sleeve and the surface…”. This makes it unclear how or if dependent claim 11 limits adhesively bonding the surface and the sleeve, as disclosed in the parent claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehr et al. (US Publication 2007/0151722 A1; herein “Lehr”).

In regards to claim 1, Lehr discloses: A well plug (70) for use in a subterranean well (at least abstract and paragraph [0015] introduces “The present application discloses a deformable release device for use in releasing a downhole tool after setting a wellbore plug. The deformable release device is designed to minimize the likelihood of breaking or shearing release components, thus minimizing debris in the wellbore”), the well plug comprising: 
a tubular mandrel (78); 
a seal element (74) positioned on the mandrel (as shown in at least figures 1 & 3-4); and 
a setting rod (50) releasably secured relative to the mandrel by an annular shaped shear ring (30) having longitudinally-extending straight parallel sides (as shown in the detailed cross-sectional view of figures 3) within which the shear ring is configured to shear (at least paragraphs [0038-0045 and 0051-0055] and figures 1 & 3-4 introduces “During the process of setting the plug 70, a deformable release device 30 retains the plug assembly 70 on the release stinger 50. Pins 31 secure the deformable release device 30 to the mandrel 78 of the plug assembly 70”; “The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70”), in which an uppermost surface of the shear ring abuts a lowermost surface of the setting rod in an assembled configuration of the well plug (at least paragraphs [0027 and 0048] introduces “FIG. 3A is the cross-section of one embodiment of the present disclosure of a deformable release device prior to deformation and corresponding plunger prior”; the detailed cross-sectional figure 3A introduces for the uppermost surface of 30 to abut against the lowermost surface of 50 in the assembled position), and in which the setting rod is configured to apply a compressive force to the mandrel during setting of the well plug (at least paragraphs [0038-0045 and 0051-0055] introduces “Once the plug assembly is positioned at the proper depth in the wellbore, the setting tool 10 applies a downward force 110 to the plug assembly 70 through the adapter sleeve 40. As discussed above, the downward force 110 applied to the plug assembly sets the slips 72, 76 against the well casing and expands the elastomeric packing elements 74 against the well casing creating a seal. FIG. 4B shows the plug assembly being set in the bore as indicated by the expanded elastomeric packing elements 74 as well as the slips 72, 76 being set against the well casing”; “The application of a downward force 110 through the adapter sleeve 40 also causes an upward force 120 on the release stinger 50 and attached plunger 80. The deformable release device 30 counters the upward force 120 and retains the release stinger 50 and plunger 80 in place relative to the plug assembly. As the plug assembly is being set, the downward force 110 continues to increase, which also increase the upward force 120 on the release stinger 50 and plunger 80”), the setting rod being releasable for longitudinal displacement relative to the mandrel in response to a predetermined shear force applied to the shear ring (at least paragraphs [0038-0045 and 0051-0055] introduces “the axial force compresses the elastomeric packing element 74, driving the packing element 74 outwardly to contact and seal against the wellbore. The axial compression of the elastomeric packing element 74 causes the packing element 74 to expand radially against the well casing creating a sealing barrier that isolates a portion of the well. Once the elastomeric packing element 74 has been compressed and radially expanded, the upward force causes the lower slip 76 to traverse the lower cone 75”; “FIG. 4C shows plug assembly 70 set against the well casing and the deformable release device 30 after the adapter kit 20--and downhole tool--has been released by the deformable release device 30. The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70. The deformation of the deformable release device allows for the release of the adapter kit 20 from the plug assembly 70”; see transitioning from figure 4B to figure 4C).

	In regards to claim 2, Lehr further discloses: in which the shear ring is positioned longitudinally between (as shown in at least figures 1 and 3-4) a first annular shoulder that displaces with the setting rod (at least figure 3A introduces for the first annular shoulder to be the unlabeled shoulder of element 80 which is radially, inwardly adjacent to the shear ring 30; at least paragraphs [0038-0045 and 0051-0055] introduces “FIG. 4C shows plug assembly 70 set against the well casing and the deformable release device 30 after the adapter kit 20--and downhole tool--has been released by the deformable release device 30. The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70”; see the transitioning from figure 4B to figure 4C), and a second annular shoulder that displaces with the mandrel (at least figures 1 and 4 introduces the second annular shoulder to be the laterally projecting part of valve 130 which moves with the tubular mandrel 78 when at least the assembly is introduced within the wellbore).

	In regards to claim 3, Lehr further discloses: in which the first annular shoulder is formed on a fastener (80) that secures the shear ring to the setting rod (as shown in at figures 1 and 3-4).

	In regards to claim 5, Lehr further discloses: in which the seal element is positioned between first and second structures (unlabeled wedges longitudinally adjacent to seal element 74, as shown in at least figures 1 and 4), the seal element being outwardly extendable in response to a decrease in a longitudinal distance between the first and second structures (as shown in the transitioning from figure 4A to figure 4B; at least paragraphs [0051-0055] introduces “Once the plug assembly is positioned at the proper depth in the wellbore, the setting tool 10 applies a downward force 110 to the plug assembly 70 through the adapter sleeve 40. As discussed above, the downward force 110 applied to the plug assembly sets the slips 72, 76 against the well casing and expands the elastomeric packing elements 74 against the well casing creating a seal. FIG. 4B shows the plug assembly being set in the bore as indicated by the expanded elastomeric packing elements 74 as well as the slips 72, 76 being set against the well casing”).

	In regards to claim 6, Lehr further discloses: in which the first structure displaces with the mandrel (as shown in the transitioning from figure 4A to figure 4B; at least paragraphs [0051-0055] introduces “Once the plug assembly is positioned at the proper depth in the wellbore, the setting tool 10 applies a downward force 110 to the plug assembly 70 through the adapter sleeve 40. As discussed above, the downward force 110 applied to the plug assembly sets the slips 72, 76 against the well casing and expands the elastomeric packing elements 74 against the well casing creating a seal. FIG. 4B shows the plug assembly being set in the bore as indicated by the expanded elastomeric packing elements 74 as well as the slips 72, 76 being set against the well casing”; Examiner notes that the fixed position of the unlabeled first wedge structure to the tubular mandrel 78 allows for movement together while the assembly is placed within the wellbore, as well as during actuation of the assembly).

	In regards to claim 7, Lehr further discloses: in which the predetermined shear force is transmitted from the setting rod to the mandrel via the shear ring (at least abstract and paragraphs [0048 and 0051-0055] introduces when a predetermined upward force is applied to the elements 50, 80 with respect to the tubular mandrel 78, the protruding portion of the plunger 80 deforms the deformable release device 30 allowing for the release of the plunger 80; see the transitioning from figure 4B to figure 4C).

	In regards to claim 15, Lehr discloses: A method of setting a well plug (70) in a subterranean well (at least abstract and paragraph [0015] introduces “The present application discloses a deformable release device for use in releasing a downhole tool after setting a wellbore plug. The deformable release device is designed to minimize the likelihood of breaking or shearing release components, thus minimizing debris in the wellbore”; paragraph [0003] introduces “As would be appreciated by one of ordinary skill in the art having the benefit of this disclosure, customary setting tools include electric line, hydraulic, hydrostatic, and mechanical setting tools or other setting tool designs that use a combination of these methods for actuating a packer-type device in a subterranean well”), the method comprising: 
	displacing a tubular mandrel (78) with a setting rod (50) relative to an outer housing (unlabeled element longitudinally uphole and adjacent to element 72, as shown in at least figures 4) of the well plug (as shown in the transitioning from figure 4A to figures 4B & 4C), in which a compressive force is applied to the mandrel by the setting rod during the displacing (at least paragraphs [0038-0045 and 0051-0055] introduces “Once the plug assembly is positioned at the proper depth in the wellbore, the setting tool 10 applies a downward force 110 to the plug assembly 70 through the adapter sleeve 40. As discussed above, the downward force 110 applied to the plug assembly sets the slips 72, 76 against the well casing and expands the elastomeric packing elements 74 against the well casing creating a seal. FIG. 4B shows the plug assembly being set in the bore as indicated by the expanded elastomeric packing elements 74 as well as the slips 72, 76 being set against the well casing”; “The application of a downward force 110 through the adapter sleeve 40 also causes an upward force 120 on the release stinger 50 and attached plunger 80. The deformable release device 30 counters the upward force 120 and retains the release stinger 50 and plunger 80 in place relative to the plug assembly. As the plug assembly is being set, the downward force 110 continues to increase, which also increase the upward force 120 on the release stinger 50 and plunger 80”); 
	outwardly extending a seal element of the well plug in response to the displacing (as shown in the transitioning from figure 4A to figures 4B & 4C; at least paragraphs [0038-0045 and 0051-0055] introduces “the axial force compresses the elastomeric packing element 74, driving the packing element 74 outwardly to contact and seal against the wellbore. The axial compression of the elastomeric packing element 74 causes the packing element 74 to expand radially against the well casing creating a sealing barrier that isolates a portion of the well. Once the elastomeric packing element 74 has been compressed and radially expanded, the upward force causes the lower slip 76 to traverse the lower cone 75”); and 
	shearing a releasable attachment (as shown in the illustration of figure 3A below) securing the setting rod relative to the mandrel (at least paragraphs [0038-0045 and 0051-0055] introduces “the axial force compresses the elastomeric packing element 74, driving the packing element 74 outwardly to contact and seal against the wellbore. The axial compression of the elastomeric packing element 74 causes the packing element 74 to expand radially against the well casing creating a sealing barrier that isolates a portion of the well. Once the elastomeric packing element 74 has been compressed and radially expanded, the upward force causes the lower slip 76 to traverse the lower cone 75”; “FIG. 4C shows plug assembly 70 set against the well casing and the deformable release device 30 after the adapter kit 20--and downhole tool--has been released by the deformable release device 30. The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70. The deformation of the deformable release device allows for the release of the adapter kit 20 from the plug assembly 70”; see transitioning from figure 4B to figure 4C), the releasable attachment comprising an annular shaped shear ring (30) having longitudinally-extending straight parallel sides (as shown in the detailed cross-sectional view of figures 3) within which the shear ring is configured to shear (at least paragraphs [0038-0045 and 0051-0055] and figures 1 & 3-4 introduces “During the process of setting the plug 70, a deformable release device 30 retains the plug assembly 70 on the release stinger 50. Pins 31 secure the deformable release device 30 to the mandrel 78 of the plug assembly 70”; “The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70”), in which an uppermost surface of the shear ring abuts a lowermost surface of the setting rod (at least paragraphs [0027 and 0048] introduces “FIG. 3A is the cross-section of one embodiment of the present disclosure of a deformable release device prior to deformation and corresponding plunger prior”; the detailed cross-sectional figure 3A introduces for the uppermost surface of 30 to abut against the lowermost surface of 50 in the assembled position), and 
	in which the releasable attachment is positioned proximate a lowermost end of the mandrel (as shown in at least figures 3-4 in light of the cross-hatching).

    PNG
    media_image1.png
    800
    637
    media_image1.png
    Greyscale


	In regards to claim 16, Lehr further discloses: in which the shearing comprises shearing the shear ring (at least paragraphs [0038-0045 and 0051-0055] and figures 1 & 3-4 introduces “During the process of setting the plug 70, a deformable release device 30 retains the plug assembly 70 on the release stinger 50. Pins 31 secure the deformable release device 30 to the mandrel 78 of the plug assembly 70”; “The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70”) between annular shaped shoulders (at least figure 3A introduces for the first annular shoulder to be the unlabeled shoulder of element 80 which is radially, inwardly adjacent to the shear ring 30; at least figures 1 and 4 introduces the second annular shoulder to be the laterally projecting part of valve 130 which moves with the tubular mandrel 78 within the wellbore).

	In regards to claim 17, Lehr further discloses: in which the shearing further comprises releasing the setting rod for displacement relative to the mandrel in response to a predetermined shear force being applied to the shear ring (at least paragraphs [0038-0045 and 0051-0055] introduces “the axial force compresses the elastomeric packing element 74, driving the packing element 74 outwardly to contact and seal against the wellbore. The axial compression of the elastomeric packing element 74 causes the packing element 74 to expand radially against the well casing creating a sealing barrier that isolates a portion of the well. Once the elastomeric packing element 74 has been compressed and radially expanded, the upward force causes the lower slip 76 to traverse the lower cone 75”; “FIG. 4C shows plug assembly 70 set against the well casing and the deformable release device 30 after the adapter kit 20--and downhole tool--has been released by the deformable release device 30. The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70. The deformation of the deformable release device allows for the release of the adapter kit 20 from the plug assembly 70”; see transitioning from figure 4B to figure 4C).

	In regards to claim 18, Lehr further discloses: in which one of the annular shoulders displaces with the setting rod (at least figure 3A introduces for the first annular shoulder to be the unlabeled shoulder of element 80 which is radially, inwardly adjacent to the shear ring 30; at least paragraphs [0038-0045 and 0051-0055] introduces “FIG. 4C shows plug assembly 70 set against the well casing and the deformable release device 30 after the adapter kit 20--and downhole tool--has been released by the deformable release device 30. The plunger 80 has been pulled through the deformable release device 30 deforming in against the mandrel 78 of the plug assembly 70”; see the transitioning from figure 4B to figure 4C), and another annular shoulder displaces with the mandrel (at least figures 1 and 4 introduces the second annular shoulder to be the laterally projecting part of valve 130 which moves with the tubular mandrel 78 when at least the assembly is introduced within the wellbore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US Publication 2007/0151722 A1; herein “Lehr”) in view of Frazier (US Publication 2013/0240200 A1; herein “Frazier”).

	In regards to claim 4, Lehr discloses the second annular shoulder (at least figures 1 and 4 introduces the second annular shoulder to be the laterally projecting part of valve 130 which moves with the tubular mandrel 78 within the wellbore; at least paragraph [0055] and figure 4C introduces “Once the adapter kit 20 has been pulled from the plug assembly 70, a valve 130, such as a flapper valve, may close off the axial passage within the mandrel 78”).
	However, Lehr appears to be silent in regards to: in which the second annular shoulder is formed in the mandrel.
	Nonetheless, teaching Frazier is from the same field of endeavor and used to solve the same problem, as the downhole plugging element therein is directed to isolating areas within the borehole. Frazier discloses: in which the second annular shoulder (at least figures 3B and 3D introduces the second annular shoulder to be the laterally projecting part of 210, adjacent element 216) is formed in the mandrel (at least figures 3B and 3D introduce the second annular shoulder to be formed in the mandrel 210 as shown in light of the cross-hatching).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lehr to include the teachings of Frazier, by modifying the second annular shoulder taught by Lehr to include for the second annular shoulder to be formed in the mandrel taught by Frazier to allow for permanently or temporarily isolating one wellbore zone from another (at least paragraph [0005]). 

Claim(s) 8-14 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US Publication 2013/0240200 A1; herein “Frazier”) in view of McCoy et al. (US Publication 2015/0260008 A1; herein “McCoy”).

	In regards to claim 8, Frazier discloses: A well plug (200) for use in a subterranean well (at least abstract and paragraph [0050] introduces “A pump down collar 275 can be located about a lower end of the plug 200 to facilitate delivery of the plug 200 into the wellbore”), the well plug comprising: 
	a tubular mandrel (210); 
	a seal element (250) positioned on the mandrel (as shown in at least figures 34); and 
	a setting rod (310) releasably secured relative to the mandrel by a sleeve (100) bonded to a surface (i.e. surface radially adjacent to the radially inner surface of 100, as shown in at least figures 3; at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”), the sleeve having longitudinally-extending straight parallel sides within (at least figure 1C introduces for 100 to have longitudinally-extending straight parallel sides at the lowermost end of 100) which a bond formed between the sleeve and the surface is configured to shear (at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”), in which the sleeve is positioned proximate a lowermost end of the mandrel (as shown in at least figures 3 in light of the cross-hatching), and in which the setting rod is configured to apply a compressive force to the mandrel during setting of the well plug (at least paragraphs [0057-0063] introduces “During the setting process, the outer cylinder (not shown) of the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction”; “The translated force fractures the recessed groove(s) 242 of the slips 240, 245, allowing the slips 240, 245 to expand outward and engage the inner surface of the casing or wellbore 300, while at the same time compresses the malleable elements 250 to create a seal between the plug 200 and the inner surface of the casing or wellbore 300, as shown in FIG. 4”), the setting rod being releasable for longitudinal displacement relative to the mandrel in response to a predetermined shear force applied to the sleeve (at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”).
	However, Frazier appears to be silent in regards to the bond formed between the shearing element and the surface to be an adhesive bond.
	Nonetheless, teaching McCoy is from the same field of endeavor and used to solve the same problem, as the downhole plugging element therein is directed to isolating areas within the borehole. McCoy discloses for the bond formed between the shearing element (116) and the surface (i.e. surface radially adjacent to the radially inner surface of 116) to be an adhesive bond (at least paragraphs [0025 and 0056] introduces “The tool 100 may also include an outer mandrel, which may be provided as a single piece, or may, as shown, include an upper, outer mandrel 112 and a lower, outer mandrel 114. The upper, outer mandrel 112 may be disposed at least partially around the release mandrel 102, and may be connected thereto by one or more shear devices, such as a shear screw 116. In other embodiments, other types of shear devices may be used, such as adhesives, welds, shear pins, shear rings, etc”; “The inner components of the retrieval tool 300, described above with reference to FIG. 3, may then cooperate to transmit an upward pulling force to the release mandrel 102 via upper connection 108. Eventually, this force may shear the shear screw 116 between the release mandrel 102 and the upper, outer mandrel 114 (see FIG. 1A). The release mandrel 102 and, thus, the lower mandrel 106 may then be pulled upwards with respect to the surrounding tubular 402 and the other components of the downhole tool 100”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier to include to teachings of McCoy, by modifying the bond between the shearing element and the surface taught by Frazier to include for the bond to be an adhesive bond taught by McCoy in light of simple substitution of a known shearing bond between two element surfaces since McCoy expressly teaches that having an adhesive shearing bond is a known alternative (further supported by MPEP 2143, section I, subsection B). Furthermore, doing so allows for isolating sections of a wellbore where desired (at least paragraphs [0002-0003]).

	In regards to claim 9, Frazier discloses the structure and the setting rod, as disclosed in claim 8 above.
	However, Frazier appears to be silent in regards to: in which the surface is formed on a structure that displaces with the setting rod.
	Nonetheless, teaching McCoy is from the same field of endeavor and used to solve the same problem, as the downhole plugging element therein is directed to isolating areas within the borehole. McCoy discloses in which the surface (i.e. surface radially adjacent to the radially inner surface of 116) is formed on a structure (Examiner notes that the setting rod 102 comprises of multiple “structures”, such as, but not limited to 166, 170, in which the surface is formed on the structure(s), as shown in at least figure 1A) that displaces with the setting rod (Examiner notes that the claim language is broad in which when the displacement of the structure with the setting rod is not disclosed; with that being said, at least paragraphs [0034, 0041-0045, 0055-0056] introduces that the structures at least 166, 170 moves with the setting rod 102 when the assembly is placed in the wellbore and also when the setting rod 102, with its associated structures at least 166, 170, are sheared and released from the tubular mandrel 112).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier to include to teachings of McCoy, by modifying the surface and the setting rod of the well plug taught by Frazier to include for the surface to be formed on a structure that displaces with the setting rod taught by McCoy in light of simple substitution of a known releasable setting rod since McCoy expressly teaches that having additional structures within the releasable setting rod are known alternatives (further supported by MPEP 2143, section I, subsection B). Furthermore, doing so allows for isolating sections of a wellbore where desired (at least paragraphs [0002-0003]).

	In regards to claim 10, Frazier further discloses: in which the sleeve engages an annular shoulder formed on the mandrel (as shown in at least figures 3 in light of the cross-hatching).

	In regards to claim 11, Frazier further discloses: in which the sleeve is bonded to the surface (i.e. surface radially adjacent to the radially inner surface of 100, as shown in at least figures 3; at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”). McCoy further discloses a shearing element (116) to be bonded to the surface (i.e. surface radially adjacent to the radially inner surface of 116) by the adhesive (at least paragraphs [0025 and 0056] introduces “The tool 100 may also include an outer mandrel, which may be provided as a single piece, or may, as shown, include an upper, outer mandrel 112 and a lower, outer mandrel 114. The upper, outer mandrel 112 may be disposed at least partially around the release mandrel 102, and may be connected thereto by one or more shear devices, such as a shear screw 116. In other embodiments, other types of shear devices may be used, such as adhesives, welds, shear pins, shear rings, etc”; “The inner components of the retrieval tool 300, described above with reference to FIG. 3, may then cooperate to transmit an upward pulling force to the release mandrel 102 via upper connection 108. Eventually, this force may shear the shear screw 116 between the release mandrel 102 and the upper, outer mandrel 114 (see FIG. 1A). The release mandrel 102 and, thus, the lower mandrel 106 may then be pulled upwards with respect to the surrounding tubular 402 and the other components of the downhole tool 100”).

	In regards to claim 12, Frazier further discloses: in which the seal element is positioned between first and second structures (at least 230, 235), the seal element being outwardly extendable in response to a decrease in a longitudinal distance between the first and second structures (at least paragraphs [0042-0045 and 0059-0063] introduces “During the setting process, the outer cylinder (not shown) of the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction”; “The translated force fractures the recessed groove(s) 242 of the slips 240, 245, allowing the slips 240, 245 to expand outward and engage the inner surface of the casing or wellbore 300, while at the same time compresses the malleable elements 250 to create a seal between the plug 200 and the inner surface of the casing or wellbore 300, as shown in FIG. 4. FIG. 4 depicts an illustrative partial section view of the expanded or actuated plug 200, according to one or more embodiments described”).

	In regards to claim 13, Frazier further discloses: in which the first structure displaces with the mandrel (as shown in the transitioning within figures 3; at least paragraphs [0042-0045 and 0059-0063] introduces “During the setting process, the outer cylinder (not shown) of the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction”; “The translated force fractures the recessed groove(s) 242 of the slips 240, 245, allowing the slips 240, 245 to expand outward and engage the inner surface of the casing or wellbore 300, while at the same time compresses the malleable elements 250 to create a seal between the plug 200 and the inner surface of the casing or wellbore 300, as shown in FIG. 4. FIG. 4 depicts an illustrative partial section view of the expanded or actuated plug 200, according to one or more embodiments described”; Examiner notes that the fixed position of the unlabeled first wedge structure to the tubular mandrel 210 allows for movement together while the assembly is placed within the wellbore, as well as during actuation of the assembly).

	In regards to claim 14, Frazier further discloses: in which the predetermined shear force is transmitted from the setting rod to the mandrel via the sleeve (at least paragraphs [0042-0045 and 0059-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”).

	In regards to claim 23, Frazier further discloses: in which the sleeve is received in a counterbore (of 210) in the lowermost end of the mandrel (as shown in figures 3A and 3B in light of the cross hatching). 

	In regards to claim 24, Frazier discloses: A method (as disclosed in at least abstract and paragraphs [0057-0063]) of setting a well plug (200) in a subterranean well (at least abstract and paragraph [0050] introduces “A pump down collar 275 can be located about a lower end of the plug 200 to facilitate delivery of the plug 200 into the wellbore”), the method comprising: 
	displacing a tubular mandrel (210) with a setting rod (310) relative to an outer housing (280) of the well plug (as shown in the transitioning from at least figure 3B to figure 3C), in which a compressive force is applied to the mandrel by the setting rod during the displacing (at least paragraphs [0057-0063] introduces “During the setting process, the outer cylinder (not shown) of the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction”; “The translated force fractures the recessed groove(s) 242 of the slips 240, 245, allowing the slips 240, 245 to expand outward and engage the inner surface of the casing or wellbore 300, while at the same time compresses the malleable elements 250 to create a seal between the plug 200 and the inner surface of the casing or wellbore 300, as shown in FIG. 4”); 
	outwardly extending a seal element (250) of the well plug in response to the displacing (as shown in the transitioning from at least figure 3B to figure 3C; at least paragraphs [0057-0063] introduces “During the setting process, the outer cylinder (not shown) of the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction”; “The translated force fractures the recessed groove(s) 242 of the slips 240, 245, allowing the slips 240, 245 to expand outward and engage the inner surface of the casing or wellbore 300, while at the same time compresses the malleable elements 250 to create a seal between the plug 200 and the inner surface of the casing or wellbore 300, as shown in FIG. 4”); and 
	shearing a releasable attachment (as shown in the illustration of figure 3B below) securing the setting rod relative to the mandrel (at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”), the releasable attachment comprising a bond between a sleeve (100) and a surface (i.e. surface radially adjacent to the radially inner surface of 100, as shown in at least figures 3; at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”), the sleeve having longitudinally-extending straight parallel sides within (at least figure 1C introduces for 100 to have longitudinally-extending straight parallel sides at the lowermost end of 100) which the bond is configured to shear (at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”), 
	in which the releasable attachment is positioned proximate a lowermost end of the mandrel (as shown in at least figures 3 in light of the cross hatching).

    PNG
    media_image2.png
    854
    919
    media_image2.png
    Greyscale

	However, Frazier appears to be silent in regards to the bond formed between the shearing element and the surface to be an adhesive bond.
	Nonetheless, teaching McCoy is from the same field of endeavor and used to solve the same problem, as the downhole plugging element therein is directed to isolating areas within the borehole. McCoy discloses for the bond formed between the shearing element (116) and the surface (i.e. surface radially adjacent to the radially inner surface of 116) to be an adhesive bond (at least paragraphs [0025 and 0056] introduces “The tool 100 may also include an outer mandrel, which may be provided as a single piece, or may, as shown, include an upper, outer mandrel 112 and a lower, outer mandrel 114. The upper, outer mandrel 112 may be disposed at least partially around the release mandrel 102, and may be connected thereto by one or more shear devices, such as a shear screw 116. In other embodiments, other types of shear devices may be used, such as adhesives, welds, shear pins, shear rings, etc”; “The inner components of the retrieval tool 300, described above with reference to FIG. 3, may then cooperate to transmit an upward pulling force to the release mandrel 102 via upper connection 108. Eventually, this force may shear the shear screw 116 between the release mandrel 102 and the upper, outer mandrel 114 (see FIG. 1A). The release mandrel 102 and, thus, the lower mandrel 106 may then be pulled upwards with respect to the surrounding tubular 402 and the other components of the downhole tool 100”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier to include to teachings of McCoy, by modifying the bond between the shearing element and the surface taught by Frazier to include for the bond to be an adhesive bond taught by McCoy in light of simple substitution of a known shearing bond between two element surfaces since McCoy expressly teaches that having an adhesive shearing bond is a known alternative (further supported by MPEP 2143, section I, subsection B). Furthermore, doing so allows for isolating sections of a wellbore where desired (at least paragraphs [0002-0003]).

	In regards to claim 25, Frazier further discloses: in which the shearing comprises displacing the surface with the setting rod relative to the mandrel (as shown within the transitioning from at least figure 3B to figure 3C; at least paragraphs [0057-0063] introduces “After actuation or installation of the plug 200, the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder. The opposing, axial forces applied by the outer cylinder and the adapter rod 310 result in a compressive load on the body 210, which is borne as internal stress once the plug 200 is actuated and secured within the casing or wellbore 300. The force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom. The predetermined axial force sufficient to deform the shearable threads 130 and/or 130A to release the setting tool is less than an axial force sufficient to break the plug body 210”).

	In regards to claim 26, Frazier further discloses: in which the sleeve abuts an annular shoulder (of 210) formed in the mandrel (as shown in figures 3 in light of the cross hatching). 

	In regards to claim 27, Frazier further discloses: in which the releasable attachment is received in a counterbore (of 210) in the lowermost end of the mandrel (as shown in figures 3A and 3B in light of the cross hatching). 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676